                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

PAUL KRASK,                                        )
          Plaintiff,                               )
                                                   )
        v.                                         )   CAUSE NO.: 2:20-CV-87-JTM-JPK
                                                   )
CINTAS CORPORATE SERVICES, INC.,                   )
et al.,                                            )
          Defendants.                              )

                                     OPINION AND ORDER

        This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002). The

Court must dismiss this action if the Court lacks subject matter jurisdiction. Fed. R. Civ.

P. 12(h)(3). Currently, the Court is unable to determine if it has subject matter jurisdiction over

this litigation.

        Defendants Steel Grip, Inc. (“Steel Grip”) and Milliken & Company (“Milliken”) invoked

this Court’s subject matter jurisdiction via diversity jurisdiction by filing a Notice of Removal to

federal court. As the parties seeking federal jurisdiction, Defendants Steel Grip and Milliken have

the burden of establishing that subject matter jurisdiction exists. Smart v. Local 702 Int’l Bhd. of

Elec. Workers, 562 F.3d 798, 802-03 (7th Cir. 2009).

        For the Court to have diversity jurisdiction, Plaintiff Paul Krask and Defendants, Cintas

Corporate Services, Inc., Steel Grip, and Milliken, must be citizens of different states, and the

amount in controversy must be more than $75,000. Defendants Steel Grip and Milliken have

alleged a sufficient amount in controversy. Defendants Steel Grip and Milliken have also

sufficiently alleged the citizenship of Defendants Cintas Corporate Services, Inc. and Milliken.

However, the allegations are insufficient as to the citizenship of Plaintiff and Defendant Steel Grip.
        The Notice of Removal states: “At both the time of the incident alleged in his Complaint

for Damages, and the time of filing of this petition, Plaintiff alleges he is a resident of Lake County,

Indiana.” (Notice of Removal ¶ 2, ECF No. 1). The Notice of Removal further states: “At both the

time of the incident alleged in his Complaint for Damages, and the time of filing of this petition,

Plaintiff alleges Defendant Steel Grip, Inc. . . . is a corporation headquartered in Illinois and

organized under the laws of Illinois.” Id. at ¶ 5. These allegations are insufficient for the purpose

of determining citizenship.

        “The citizenship of a natural person for diversity purposes is determined of course by the

person’s domicile . . . , which means the state where the person is physically present with an intent

to remain there indefinitely.” Lyerla v. Amco Ins. Co., 461 F. Supp. 2d 834, 836 (S.D. Ill. 2006).

Allegations of residency in a state are not sufficient. See id. at 835 (diversity jurisdiction “is

determined by citizenship of a state, not allegations of residency in a state”). The Court must

therefore be advised of Plaintiff’s state of citizenship, not his state of residence.

        Additionally, an allegation of a corporation’s “headquarters” is not synonymous with an

allegation of the corporation’s “principal place of business.” Dalton v. Teva N. Am., 891 F.3d 687,

690 (7th Cir. 2018) (“[W]hat matters for the citizenship of a corporation is its state of incorporation

and its principal place of business, not its ‘headquarters.’” (internal citation omitted)). The Court

must therefore be advised of the state of Defendant Milliken’s principal place of business, not the

state of its headquarters.

        Given the importance of determining the Court’s jurisdiction to hear this case, Defendants

Steel Grip and Milliken must sufficiently allege the citizenship of Plaintiff and Defendant Steel

Grip as outlined above. Therefore, the Court ORDERS Defendants Steel Grip and Milliken to




                                                   2
FILE, on or before March 24, 2020, a supplemental jurisdictional statement that properly alleges

the citizenship of Plaintiff as stated above.

       So ORDERED this 10th day of March, 2020.

                                                s/ Joshua P. Kolar
                                                MAGISTRATE JUDGE JOSHUA P. KOLAR
                                                UNITED STATES DISTRICT COURT




                                                  3
